Dickinson, Judge, delivered the opinion of the court; The only question presented for the consideration of this court is as to the correctness of the decision of the court below in sustaining the demurrer. The defendant in this instance has wholly disregarded the 60th section of the Rev. Ark. Stat.p. 627, under the head of Practice at Law, which requires that when any demurrer shall be filed in any action, and issue joined thereon, the court shall proceed and give judgment according as the very right of the cause and matter in law shall appear, without regarding any defect or other imperfection in the process or pleadings, so that sufficient appear in the pleadings to enable the court to give judgment according to the very right of the cause, unless' such defect or imperfection be specially expressed in the demurrer; therefore, upon the principles decided at the present term of this court, in the case of Davies vs. Gibson, we must consider it as a general demurrer, and the only question presented for our decision is, whether the plaintiff has stated and set forth a sufficient cause of action to be legally entitled to a recovery. The declaration contains two counts, and each one is founded on a promissory note executed on the first day of February, 1839, to the plaintiff, by which the defendant acknowledges himself to owe said plaintiff the sum of three hundred and thirty dollars and eighty-four cents in good cash notes, and alleging that the same remain due and wholly unpaid by the defendant. These facts are sufficient in law to entitle the plaintiff to a recovery and are pleaded in the declaration with sufficient certainty; while the defendant has omitted to state in his demurrer in what respect the declaration is defective or imperfect, and unless such defect or imperfection is so stated and set forth, this court . is not authorized to regard it. Wherefore, the opinion of this court is, that the judgment of the court below in sustaining the demurrer to the plaintiff’s declaration is erroneous, and that the same ought to be reverséd with costs, and this case be remanded to the Hempstead Circuit Court for further proceedings to be had therein, not inconsistent with this opinion.